DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
According to MPEP 2133.01, when applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Here, the effective filing date of claims 1-6 and 11-16 is 08/15/2017 and the effective filing date of claims 7-10 and 17-20 is 07/09/2020.
Drawings
The drawings are objected to because in Fig. 3, “H6” should be replaced with “H4” and “H8” should be replaced with “H6” for consistency with the specification at para 0033, in Fig. 6, “IWL” should be replaced with ILH for consistency with the specification at para 0037, and in Fig. 11, ref. “136” should point to the air intake portal instead of the upper panel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: H8 and IWL (see above for suggested drawing amendments).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: H4 (see first paragraph above for suggested drawing amendments).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 
Specification
The disclosure is objected to because of the following informalities: in para 0006, “U.S. Patent No. 3,122,473” in line 3 appears to be the incorrect patent number because it was not patented in 1969 and does not teach the subject matter described; ref. “114” has been used to designate both an upper panel and an enclosure; in para 0038, “Figures” in line 6 should be replaced with “Figure” to properly reference Figure 11, and “aperture” in line 7 should be deleted to properly reference the air intake portal 136; in para 0045, “186, 188” in each of lines 6 and 9 should be replaced with “204, 206” to properly reference the vertical stops 204, 206.
Appropriate correction is required.
Claim Objections
Claims 9, 11 and 19 are objected to because of the following informalities:  in claims 9 and 19, “position” in line 1 should be replaced with “positioned”; in claim 11, “air” in the last line should be replaced with “air flow” to properly claim the previously recited air flow.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 20, “wherein the attachment section further defines a pair of vertical stops that extend horizontally from the attachment section” in lines 1-2 is unclear as to how the pair of vertical stops can extend horizontally from the attachment section when they are part of the attachment section. It is recommended that the limitation be replaced with “wherein the attachment section further defines a pair of vertical stops that extend horizontally from a main portion of the attachment section” (support in Figs. 8A-8B) or similar language. 
Claim 11 recites the limitation "the interior surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that “and an interior surface” be inserted after “air intake portal” in line 4 (mimicking the language of claim 1). 
In claim 12, it is unclear if “an exhaust conduit” recites the same exhaust conduit as claimed in claim 11, line 9, or a separate, additional exhaust conduit. For examination purposes, the limitation will be treated as the former. It is recommended 
Claim 18 recites the limitation "the pair of wings" in line 2; Claim 19 recites the limitation “the pair of stops” in line 2; and Claim 20 recites the limitations “the attachment section” in both lines 1 and 2 and “the pair of wings” in line 3.  There is insufficient antecedent basis for these limitations in the claims. It is recommended that claim 18 be amended to depend from claim 17 to overcome these rejections.
Claims 13-17 are rejected as depending upon a rejected claim.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record fails to disclose or render obvious a fume board as claimed in detail, especially the features of wherein the upper panel defines an air intake portal; a blower configured to generate air flow; and an air diverter that is connected to the blower through the air intake portal, wherein the air diverter is configured to redirect the air flow across the repellant liner.
Reich et al. (US 3456056) discloses a similar fume board as the claimed invention. However, Reich et al. lack wherein the upper panel defines an air intake portal; a blower configured to generate air flow; and an air diverter that is connected to the blower through the air intake portal, wherein the air diverter is configured to redirect . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reich et al. (US 3456056) discloses a traditional fume board box 18 comprising an upper panel 20 wherein the fume board box defines an open bottom face (Figs. 2-3) oppositely vertically disposed from the upper panel (Figs. 2-3) and wherein the upper panel defines an interior surface; and a repellant liner 22 that is attached on the interior surface of the upper panel (Figs. 2-3).
Bill (US 1999890) teaches a fume board box 10 with a repellant liner 14.
CN 105475262 teaches a repellant liner 4, a blower 32, and an air portal 12.
KR 20080014946 teaches two blowers 430 (Fig. 7), one of which functions as an air diverter.
EP 1787511 teaches a blower 102, a repellant liner 130, and an upper panel defining an air intake portal 109 (Fig. 14).
WO 2011/094201 teaches a blower 20 and repellant liner 19, with air flow being directed into a beehive (Fig. 12).
DE 102020111422 teaches blowers 32,33 generating air flow across a liner 2,4-5 and contemplates repellant 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643